Exhibit 10.4

 

EXECUTED COPY

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), dated as of March 1, 2011, by
and between RADIATION THERAPY SERVICES, INC., a Florida corporation (the
“Company”), and JOSEPH GARCIA (“Executive”).

 

WHEREAS, the Company is engaged in the business of providing radiation therapy
services to cancer patients;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

 

1.                                      EMPLOYMENT.  The Company hereby agrees
to employ the Executive upon the terms and conditions herein contained, and the
Executive hereby agrees to accept such employment for the term described below. 
The Executive agrees to serve as the Company’s Senior Vice President and Chief
Operating Officer during the Term (as defined below) and have the duties and
responsibilities as may be reasonably assigned to him by the Chief Executive
Officer or the board of directors of the Company (the “Board”).  In such
capacity, the Executive shall report to the Chief Executive Officer and shall
have the authorities, functions, powers, duties and responsibilities that are
customarily associated with such positions and as the Chief Executive Officer or
the Board may reasonably assign to him from time to time consistent with such
positions.

 

Throughout the Term, the Executive shall devote his best efforts and
substantially all of his business time and services to the business and affairs
of the Company. Nothing herein shall preclude Executive from (i) serving or
continuing to serve on the boards or advisory committees of medical, charitable,
or other similar organizations or, with the consent of the Board, on the board
of a for-profit corporation, (ii) deliver lectures or fulfill speaking
engagements; or (iii) manage personal investments, in each case so long as such
activities do not materially interfere with Executive’s performance under this
Agreement.  As periodically requested by the Board, Executive shall use
commercially reasonable efforts to assist the Board in determining whether
Executive’s membership on the board of directors or any other involvement with
any entity could reasonably be expected to result in health care compliance
issues or liability for the Company or any of its subsidiaries, Affiliates (as
defined below) and/or joint ventures and to take such actions as are reasonably
requested by the Board to remedy and/or mitigate any such issues or liability
identified by the Board.

 

2.                                      TERM OF AGREEMENT.  The initial three
(3) year term (“Initial Term”) of employment under this Agreement shall commence
as of February 7, 2011 (the “Effective Date”).  After the expiration of such
Initial Term, the term of the Executive’s employment hereunder shall
automatically be extended without further action by the parties for successive
two (2) year renewal terms (“Renewal Terms” and, collectively with the Initial
Term, the “Term”), provided that if either party gives the other party at least
one hundred twenty (120) days advance written notice of its intention to not
renew this Agreement for a Renewal Term, the Agreement shall terminate upon the
expiration of the then current Term.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Company shall be entitled to terminate this
Agreement immediately before the end of the Initial Term or any Renewal Term,
subject to a continuing obligation to make the payments, if any, required under
Section 5 below, if the Executive (i) becomes Disabled (as defined in
Section 5(c) below), (ii) is terminated by the Company for Cause or without
Cause or (iii) voluntarily terminates his employment for Good Reason or for any
other reason or no reason before the then current Term of this Agreement
expires.

 

3.                                      EXECUTIVE COMPENSATION.

 

(a)                        Annual Base Salary.  The Executive shall receive an
annual base salary during the Term at a rate of not less than Four Hundred
Thousand Dollars ($400,000) (as increased from time to time pursuant to this
Agreement, the “Base Salary”), payable in installments consistent with the
Company’s normal payroll schedule.  For the avoidance of doubt, the Executive’s
Base Salary shall be prorated for the 2011 fiscal year.  The Board or its
Compensation Committee (the “Compensation Committee”) shall review this Base
Salary at annual intervals, and may, but shall not be obligated to, increase,
but not decrease, the Base Salary from time to time as the Board or the
Compensation Committee deems to be appropriate.

 

(b)                                 Performance Incentive Bonus.  The Executive
may also be entitled to receive an annual performance-based incentive bonus from
the Company during the Term with a target bonus amount up to 60% (sixty percent)
of the Base Salary (as the Board may, but shall not be obligated to increase
from time to time, the “Target Bonus”), the actual amount of the bonus to be
determined by the Board, in good faith, on an annual basis pursuant to a bonus
plan based on factors including, without limitation, the Company’s achievement
of earnings before interest, taxes, depreciation and amortization and net debt
targets (the “Bonus Plan”).  With respect to the Bonus Plan each year, the Chief
Executive Officer shall discuss the financial factors with the Executive and, in
good faith, consider such discussions when guiding the Board in developing the
Bonus Plan, provided, however, the Executive acknowledges that the Bonus Plan
shall be determined in the sole discretion of the Board.  The bonus amount to be
paid to the Executive in any given year pursuant to the Bonus Plan shall be
referred to as the Executive’s “Bonus.”  The Bonus shall be paid to the
Executive within thirty (30) days following the availability of the Company’s
annual financial statements and shall be payable in cash; provided that the
Bonus shall be paid in the calendar year following the calendar year to which
the Bonus relates.

 

(c)                                  Signing Bonus.  Within ten (10) days of the
Effective Date, the Executive shall be paid a one-time signing bonus in the
amount of $50,000.

 

4.                                      ADDITIONAL COMPENSATION AND BENEFITS. 
The Executive shall receive the following additional compensation and welfare
and fringe benefits:

 

(a)                                 Participation in Benefit Plans.  The
Executive shall be eligible to participate in the employee benefit plans and
programs maintained by the Company from time to time for

 

2

--------------------------------------------------------------------------------


 

its executives, or for its employees generally, including without limitation any
life, medical, dental, accidental and disability insurance and profit sharing,
pension, retirement, savings, stock option, incentive stock and deferred
compensation plans, in accordance with the terms and conditions as in effect
from time to time.  Notwithstanding the foregoing, the Company may modify or
terminate any employee benefit plan at any time.

 

(b)                                 Vacation.  The Executive shall be entitled
to no less than three weeks of vacation (or such greater vacation benefits as
may be provided in the future by the Board or Compensation Committee) during
each year during the Term and any extensions thereof, prorated for partial
years, with any unused vacation during any year to accrue and carry-forward to
the next year.

 

(c)                                  Business Expenses.  The Company shall
reimburse the Executive, in accordance with the Company’s expense reimbursement
policy, for all reasonable expenses he incurs in promoting the Company’s
business, including expenses for travel (which shall include first-class travel
for domestic flights and business-class travel for international flights),
entertainment of business associates, service and usage charges for business use
of cellular phones and similar items, upon presentation by the Executive from
time to time of an itemized account of such expenditures.

 

(d)                                 Equity Awards.  During the Term, (i) in
addition to the grants of equity contemplated to be made on the date hereof
pursuant to the definitive documentation related thereto, the Executive shall be
considered for additional grants after the first anniversary of the date hereof
and (ii) the Executive shall be considered to receive equity incentive awards
commensurate with the Executive’s position under any applicable plan adopted by
the Company in connection with a potential initial public offering.

 

(e)                                  Relocation Expenses.  During the Term, upon
presentation by the Executive of an itemized account of such expenditures, the
Company shall reimburse the Executive for all necessary and reasonable moving
expenses, including, without limitation, travel (including without limitation up
to two house hunting trips) and similar related moving expenses and costs of
packing, unpacking and transporting personal effects of the Executive and his
family, including transportation of the Executive’s automobiles, related to
Executive’s relocation to the Ft. Myers, FL area, but for, the avoidance of
doubt, excluding any loss or other cost related to selling the Executive’s
current residence, (collectively, the “Moving Expenses”).  The total Moving
Expenses that will be reimbursed shall not exceed $50,000.  In addition to the
Moving Expenses, the Company shall reimburse the Executive for the cost of up to
six (6) months of rent for temporary housing in the Ft. Myers, FL area, upon
presentation by the Executive of an itemized account of such expenditures and in
accordance with the Company’s expense reimbursement policy.

 

(f)                                   Legal Fees.  Upon presentation of
appropriate documentation, the Company shall pay the Executive’s reasonable
counsel fees incurred in connection with the negotiation

 

3

--------------------------------------------------------------------------------


 

and documentation of this Agreement, up to a maximum of $5,000 which shall be
paid within ten (10) days following the Effective Date, provided that the
Executive is still employed at the time of such payment.

 

(g)                                  Other.  In addition to the benefits
provided pursuant Sections 4(a), 4(b) and 4(c), the Executive shall be eligible
to participate in such other executive compensation and retirement plans of the
Company as are available generally to other officers, and in such welfare
benefit plans, programs, practices and policies of the Company as are generally
applicable to other key employees, including any deferred compensation plan made
generally available to the senior officers of the Company.

 

5.                                      PAYMENTS UPON TERMINATION.

 

(a)                                 Involuntary Termination.  If the Executive’s
employment is terminated by the Company during the Term, the Executive shall be
entitled to receive his Base Salary and unreimbursed expenses accrued and unpaid
through the date of termination (the “Termination Date”) and his earned and
unpaid Bonus, if any, for the full fiscal year ending prior to the Termination
Date.  The Executive shall also receive any nonforfeitable benefits already
earned and payable to him under the terms of any deferred compensation,
incentive or other benefit plan maintained by the Company, payable in accordance
with the terms of the applicable plan.  The payments and benefits that the
Executive shall be entitled to pursuant to this Section 5(a) are collectively
referred to as the Executive’s “Accrued Compensation.”

 

(b)                                 Severance Payments.  If the Executive’s
employment is terminated (i) by the Company without Cause or (ii) by the
Executive for Good Reason, in addition to payment of the Accrued Compensation,
the Company shall also be obligated to make a series of monthly payments to the
Executive for a period of twelve (12) months immediately following the
Termination Date; provided, that the payments that otherwise would have been
made during the sixty (60) day period after the Termination Date shall be made
on the first payroll period after the sixtieth (60th) day following the
Termination Date and shall include payment of any amounts that would otherwise
be due prior thereto.  Each monthly payment shall be equal to one-twelfth
(1/12th) of the Executive’s annual Base Salary, as in effect on the Termination
Date (or if at such time Executive’s Base Salary is lower than the Base Salary
amount required under Section 3(a), such Base Salary shall equal the amount
required in accordance with Section 3(a)).  In addition to the foregoing,
provided that the Executive elects continued welfare coverage pursuant to COBRA,
the Company shall pay during the period the Executive actually continues such
coverage, but in any event not to exceed 12 months, the same percentage of the
monthly premium costs for COBRA continuation coverage as it pays of the monthly
premium costs for medical coverage for senior executives generally; provided
that the Company may pay this amount by paying the Executive a monthly amount
equal on an after-tax basis to such amount (the “Monthly Payments”); provided
that to the extent that the Company determines that the Monthly Payments violate
the requirements of Section 2716 of the

 

4

--------------------------------------------------------------------------------


 

Public Health Service Act, the Company may unilaterally eliminate or amend the
Monthly Payments in its sole discretion.

 

(c)                                  Disability.  The Company shall be entitled
to terminate this Agreement, if the Board determines that the Executive has been
unable to substantially attend to his duties for at least one-hundred and eighty
(180) days during a calendar year because of a medically diagnosable physical or
mental condition, and has received a written opinion from a physician selected
by the Executive and acceptable to the Board (such acceptance not to be
unreasonably withheld) that such condition prevents the Executive from resuming
full performance of his duties at such time and during the succeeding
one-hundred and eighty (180) days or is likely to continue for an indefinite
period (any such condition, a “Disability”).  If the Company terminates this
Agreement due to Executive’s Disability, the Executive shall be entitled to
receive the Accrued Compensation and any disability benefits payable pursuant to
any long-term disability plan or other disability program or insurance policies
that may be maintained or provided by the Company.

 

(d)                                 Termination for Cause.  If the Executive’s
employment is terminated by the Company for Cause, the amount the Executive
shall be entitled to receive from the Company shall be limited to the Accrued
Compensation.

 

For purposes of this Agreement, the term “Cause” shall be limited to (i) any
action by the Executive involving a harmful act to the Company, such as
embezzlement, fraud, misappropriation of corporate assets or a breach of the
covenants set forth in Sections 8 and 9 below; (ii) the Executive being
convicted of or entering a plea of guilty or no contest or similar plea with
respect to, a felony; (iii) the Executive being convicted of or entering a plea
of guilty or no contest or similar plea with respect to, any lesser crime or
offense (x) committed in connection with the performance of his duties
hereunder, (y) involving fraud, dishonesty or moral turpitude or (z) that causes
the Company or any of its subsidiaries a substantial and material financial
detriment; (iv) substantial neglect or misconduct in carrying out Executive’s
material duties (other than resulting from the Executive’s Disability) or
violations of policies of the Company and/or its subsidiaries resulting in harm
to the Company or any of its subsidiaries; or (v) failure, refusal or inability
(except where due to illness or Disability) to perform Executive’s material
duties hereunder.  Notwithstanding the foregoing, no termination pursuant to
subsection (iv) or (v) shall be treated as termination for Cause unless the
Board has provided the Executive with written notice specifying in reasonable
detail the alleged Cause for termination and the Cause is not cured within 30
days after the date of such notice.

 

(e)                                  Voluntary Termination by the Executive.  If
the Executive resigns or otherwise voluntarily terminates his employment and the
termination is not for Good Reason, the Executive shall only be entitled to the
Accrued Compensation upon such termination.

 

For purposes of this Agreement, a termination by the Executive shall be for
“Good Reason” if the Executive resigns during the period of three months after
the date the Executive is (i) assigned to a position other than Senior Vice
President or Chief

 

5

--------------------------------------------------------------------------------


 

Operating Officer of the Company (other than any such assignment for Cause or by
reason of Disability) without the Executive’s consent, (ii) assigned duties
materially inconsistent with such position (other than any such assignment for
Cause or by reason of Disability) without the Executive’s consent, and such
assignment is not rectified within 15 business days after written notice to the
Company, (iii) there is any reduction in Base Salary, (iv) there is a failure by
the Company to require its liabilities under this Agreement to be assumed by its
respective successors, (v) the Executive is transferred to a geographic location
of employment more than 50 miles from Ft. Myers, Florida without the Executive’s
consent or (iv) the Company materially breaches any material term of this
Agreement; provided that Good Reason shall not exist under this paragraph unless
the Executive provides the Board with written notice specifying in reasonable
detail the event constituting “Good Reason” within ninety (90) days of its
occurrence and such breach is not cured within thirty (30) days after the date
of such notice, and the Executive actually terminates his employment within 30
days following the expiration of such cure period.

 

(f)                                   Release.  In order to receive the
severance payments and benefits hereunder (other than the Accrued Compensation),
the Executive must execute and not revoke a general release of claims in favor
of the Company substantially in the form attached hereto as Exhibit A.  To the
extent that such release is not executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the Termination
Date, the Executive shall forfeit all rights to any such severance payments and
benefits.

 

(g)                                  Mitigation.  The Executive shall have no
duty to mitigate the amount of any payment provided for hereunder by seeking
other employment, and any income earned by the Executive from other employment
or self-employment shall not be offset against any obligations of the Company to
the Executive hereunder.

 

6.                                      DEATH.  If the Executive dies during the
Term, the Company shall pay to the Executive’s estate a lump sum payment equal
to the sum of (i) the Executive’s Accrued Compensation, plus (ii) the product of
(x) the Board’s good faith estimated annual Bonus for the fiscal year during
which the death occurs based on the performance of the Company at the time of
death and (y) a fraction, the numerator of which is the number of whole and
partial months in the fiscal year in which the death occurs through the date of
death, and the denominator of which is 12.  In addition, the death benefits
payable by reason of the Executive’s death under any retirement, deferred
compensation or other employee benefit plan maintained by the Company shall be
paid to the beneficiary designated by the Executive in accordance with the terms
of the applicable plan or plans.

 

7.                                      WITHHOLDING.  The Company shall, to the
extent permitted by law, have the right to withhold and deduct from any payment
hereunder any federal, state or local taxes of any kind required by law to be
withheld with respect to any such payment.

 

8.                                      PROTECTION OF CONFIDENTIAL INFORMATION. 
The Executive agrees that he will keep all confidential and proprietary
information of the Company or relating to its business (including, but not
limited to, information regarding the Company’s customers, pricing policies,

 

6

--------------------------------------------------------------------------------


 

methods of operation, proprietary computer programs and trade secrets)
confidential, and that he will not (except with the Company’s prior written
consent), while in the employ of the Company or at any time thereafter, disclose
any such confidential information to any person, firm, corporation, association
or other entity, other than in furtherance of his duties hereunder, and then
only to those with a “need to know.”  The Executive shall not disclose or make
use of any such confidential information for his own purposes or for the benefit
of any person, firm, corporation, association or other entity (except the
Company) under any circumstances during or at any time after the Term.  The
foregoing shall not apply to any information which is already in the public
domain, or is generally disclosed by the Company or is otherwise in the public
domain at the time of disclosure, except if such information is in the public
domain as a result of the Executive’s actions in contravention of this
Section 8.

 

Nothing in this Agreement shall prohibit Executive from (i) disclosing
information and documents when required by law, subpoena or court order,
(ii) disclosing information that has been or is hereafter made public through no
act or omission of the Executive in violation of this Agreement or any other
confidentiality obligation or duty owed to the Company and through no act or
omission of any other person which has any legally binding confidentiality
obligation or duty to the Company, (iii) disclosing information and documents to
his attorney or tax adviser for the purpose of securing legal or tax advice,
(iv) disclosing the post-employment restrictions in this Agreement in confidence
to any potential new employer, or (v) retaining, at any time, his personal
correspondence, personal rolodex and documents related to his own personal
benefits, entitlements and obligations, provided that such documents do not
contain any confidential information.

 

The Executive recognizes that because his work for the Company will bring him
into contact with confidential and proprietary information of the Company, the
restrictions of this Section 8 and 9 are required for the reasonable protection
of the Company and its investments and for the Company’s reliance on and
confidence in the Executive.

 

9.                                      PROHIBITION OF CERTAIN ACTIVITIES.  In
consideration of the transactions contemplated hereby (including the grant of
equity pursuant to the Management Unit Subscription Agreements entered into on
the date hereof between Radiation Therapy Investments, LLC and the Executive),
the Executive hereby covenants and agrees that he will not, for a period
beginning on the date of this Agreement and ending eighteen (18) months after
such Executive’s Termination Date (i) engage in any business activities for
himself or on behalf of any enterprise in any capacity or own any interest in
any entity which compete or are competitive with the Company in the business of
organizing, establishing, developing, providing or managing radiation therapy
services or services ancillary thereto, in any state in which the Company, its
subsidiaries, Affiliates and/or any of its joint ventures then operate or has
taken material steps and developed plans to operate as of the Executive’s
Termination Date, (ii) interfere or disrupt or attempt to interfere or disrupt,
the relationships between the Company, its subsidiaries, Affiliates and/or joint
ventures and any patient, referral source or supplier or other person having
business relationships with the Company, its subsidiaries, affiliates and/or
joint ventures, provided, however, that a general solicitation for employment by
the Executive made via a widely published forum shall not be deemed a violation
of this section (ii), (iii) solicit, aid

 

7

--------------------------------------------------------------------------------


 

or induce any employee, representative or agent of the Company or any of its
subsidiaries or Affiliates to leave such employment or retention or to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or (iv) publish
or make any disparaging statements about the Company, any Affiliate of the
Company, or any of their directors, officers or employees, under circumstances
where it is reasonably foreseeable that the statements will be made public,
provided, however, that nothing in the foregoing shall preclude the Executive
from making truthful statements that are required by applicable law or
regulation (the activities described in clauses (i) through (iv) above,
collectively, “Prohibited Activities”).  Notwithstanding the foregoing, this
Section 9 will be of no force and effect for the period (the “Toll Period”)
during which the Company fails to make the payments, if any, required under
Section 5(b) and such payments are in fact due and payable pursuant to
Section 5(b), provided that the Toll Period shall not take effect unless the
Executive provides the Board with written notice that such payments are due and
payable and the Company does not make such payments within thirty (30) days
after the date of such notice.  The Executive will be deemed to be engaged in
Prohibited Activities if he engages or participates in any entity that engages
in Prohibited Activities or becomes affiliated with any person who engages in
Prohibited Activities as an employee, officer, director, consultant, agent,
partner, proprietor or other participant; provided, that the ownership of no
more than 2 percent of the stock of a publicly traded corporation shall not be
deemed participation in or affiliation with an entity or person so long as the
Executive has no other connection or relationship with such entity or person.

 

Notwithstanding anything to the contrary herein, after the termination of this
Agreement, the following shall not be deemed Prohibited Activities under clause
(i) above: working for a hospital, healthcare system or healthcare provider;
provided that and only for so long as (A) less than 10% of such hospital, health
care system or healthcare provider’s revenues relate to radiation therapy
services, (B) such hospital, health care system or healthcare provider’s (in
addition to any other entity affiliated with such hospital or healthcare system)
revenues related to the provision of radiation therapy services or services
ancillary thereto, in the aggregate, do not exceed $20 million in any fiscal
year and (C) such hospital, healthcare system or healthcare provider is not
located within 50 miles of a then existing or planned Company radiation
treatment center.

 

For purposes of this Agreement, “Affiliate” shall mean, with respect to any
Person (as defined below), any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person where “control” shall
have the meaning given such term under Rule 405 of the Securities Act of 1933,
as amended.  For purposes of this Agreement, “Person” shall mean an individual,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

 

10.                               INJUNCTIVE RELIEF.  The Executive acknowledges
and agrees that it would be difficult to fully compensate the Company for
damages resulting from the breach or threatened breach of the covenants set
forth in Sections 8 and 9 of this Agreement and accordingly agrees

 

8

--------------------------------------------------------------------------------


 

that the Company shall be entitled to temporary and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
to enforce such provisions in any action or proceeding instituted in the United
States District Court for the Western District of Florida or in any court in the
State of Florida having subject matter jurisdiction.  This provision with
respect to injunctive relief shall not, however, diminish the Company’s right to
claim and recover damages.

 

It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction on the activities of the Executive, no such
provision of this Agreement shall be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such extent as such court
may judicially determine or indicate to be reasonable.

 

The Executive acknowledges and confirms that (a) the restrictive covenants
contained in Sections 8 and 9 hereof are reasonably necessary to protect the
legitimate business interests of the Company for substantial consideration, and
(b) the restrictions contained in Sections 8 and 9 hereof (including without
limitation the length of the term of the provisions of Sections 8 and 9 hereof)
are not overbroad, overlong, or unfair and are not the result of overreaching,
duress or coercion of any kind.  The Executive further acknowledges and confirms
that his full and faithful observance of each of the covenants contained in
Sections 8 and 9 hereof will not cause him any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair his ability to obtain employment commensurate with his abilities and
on terms fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors.  The Executive acknowledges and confirms that his special
knowledge of the business of the Company is such as would cause the Company
serious injury or loss if he were to use such ability and knowledge to the
benefit of a competitor or were to compete with the Company in violation of the
terms of Sections 8 and 9 hereof.  The Executive further acknowledges that the
restrictions contained in Sections 8 and 9 hereof are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns.

 

If the Executive shall be in violation of any provision of Sections 8 and 9,
then each time limitation set forth in the applicable section shall be extended
for a period of time equal to the period of time during which such violation or
violations occur.  If the Company seeks injunctive relief from such violation in
any court, then the covenants set forth in Sections 8 and 9 shall be extended
for a period of time equal to the pendency of such proceeding including all
appeals by the Executive.

 

Sections 7 through 17 of this Agreement shall survive the termination or
expiration of this Agreement.

 

11.                               NOTICES.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
personally delivered, sent by telecopy or facsimile (with confirmation of
receipt), one day after deposit with a reputable overnight delivery service

 

9

--------------------------------------------------------------------------------


 

(charges prepaid) and three days after deposit in the U.S. Mail (postage prepaid
and return receipt requested) to the address set forth below or such other
address as the recipient party has previously delivered notice to the sending
party.

 

(a)                                 If to the Company:

 

Radiation Therapy Services, Inc.
c/o Vestar Capital Partners V, L.P.
245 Park Avenue, 41st Floor
New York, NY 10167
Attention: James L. Elrod, Jr.
Facsimile: (212) 808-4922

 

with copies (which shall not constitute notice) to:

 

Vestar Capital Partners V, L.P.
245 Park Avenue, 41st Floor
New York, NY  10167
Attention: General Partner
Facsimile: (212) 808-4922

 

Kirkland & Ellis LLP
Citigroup Center
601 Lexington Ave.
New York, NY 10022
Attention: Michael Movsovich
Facsimile: (212) 446-4900

 

(b)                                 If to Executive, below Executive’s
signature, and if to Executive’s legal representative, to such Person at the
address of which the Company is notified in accordance with this Section 11, in
each case with a copy to:

 

Mr. Joseph Garcia
1808 Granada Blvd.
Coral Gables, FL  33134
Facsimile:

 

12.                               SEPARABILITY.  If any provision of this
Agreement shall be declared to be invalid or unenforceable, in whole or in part,
such invalidity or unenforceability shall not affect the remaining provisions
hereof which shall remain in full force and effect.

 

13.                               ASSIGNMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs and representatives of the Executive
and the assigns and successors of the Company, but neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
by the Executive.  The Company may assign this Agreement to any of its
subsidiaries or Affiliates.

 

10

--------------------------------------------------------------------------------


 

14.                                 ENTIRE AGREEMENT.  This Agreement represents
the entire agreement of the parties and shall supersede any other previous
contracts, arrangements or understandings between the Company and the Executive
related to employment.  The Agreement may be amended at any time by mutual
written agreement of the parties hereto.

 

15.                                 GOVERNING LAW.  This Agreement shall be
construed, interpreted, and governed in accordance with the laws of the State of
Florida, other than the conflict of laws provisions of such laws.

 

16.                                 SUBMISSION TO JURISDICTION.  Any suit,
action or proceeding with respect to this Agreement, or any judgment entered by
any court in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of Florida, and each of the Company and the Executive
hereby submit to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding or judgment.  The Executive and the Company
hereby irrevocably each waive any objections which it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Florida, and hereby further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in any
inconvenient forum.  The parties further agree that the prevailing party on all
material issues related to any such suit, action or proceeding shall be entitled
to receive reasonable legal fees and costs from the non-prevailing party after
presentation of appropriate documentation related thereto.

 

17.                                 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

18.                                 HEADINGS.  The headings contained in this
Agreement are included for convenience only and no such heading shall in any way
alter the meaning of any provision.

 

19.                                 WAIVER.  The failure of either party to
insist upon strict adherence to any obligation of this Agreement shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  Any waiver
must be in writing.

 

20.                                 COUNTERPARTS.  This Agreement may be
executed in two (2) counterparts, each of which shall be considered an original.

 

21.                                 SECTION 409A COMPLIANCE.

 

(a)                                  The intent of the parties is that payments
and benefits under this Agreement comply with Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  To the extent that any
provision hereof is modified in order to comply with

 

11

--------------------------------------------------------------------------------


 

Code Section 409A, such modification shall be made in good faith and shall, to
the maximum extent reasonably possible, maintain the original intent and
economic benefit to the parties hereto of the applicable provision without
violating the provisions of Code Section 409A.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A.  It is intended that (i) each installment of the
payments provided under this “Agreement” is a separate “payment” for purposes of
Code Section 490A and (ii) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A provided
under Sections 1.409A-1(b)(4), 1.409A-1(b)(iii) and 1.409A-1(b)(v) of the
Treasury Regulations.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and Section 1.409A-1(h) of the
Treasury Regulations and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B) and Section 1.409A-1(i) of the Treasury Regulations,
then with regard to any payment or the provision of any benefit that is
considered deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Executive, and
(ii) the date of the Executive’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(c)                                  All expenses or other reimbursements under
this Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the Executive
(provided that if any such reimbursements constitute taxable income to the
Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year, and the right to any reimbursement or
expense may not be subject to liquidation or exchange for another benefit.

 

(d)                                 For purposes of Code Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a

 

12

--------------------------------------------------------------------------------


 

series of separate and distinct payments.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

 

(e)                                  In no event shall any payment under this
Agreement that constitutes “deferred compensation” for purposes of Code
Section 409A be offset by any other payment pursuant to this Agreement or
otherwise.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

By:

/s/ Kerrin E. Gillespie

 

 

Name:

Kerrin E. Gillespie

 

 

Title:

Senior Vice President and Chief

 

Financial Officer

 

 

 

EXECUTIVE:

 

 

 

/s/ Joseph Garcia

 

Joseph Garcia

 

 

 

ADDRESS:

 

1808 Granada Blvd

 

 

 

Coral Gables, FL 33134

 

Signature Page to
Employment Agreement

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

THIS RELEASE (this “Release”) is made as of this     th  day of
                  , 20    , by and between RADIATION THERAPY SERVICES, INC., a
Florida corporation (the “Company”), and JOSEPH GARCIA (“Executive”).

 

PRELIMINARY RECITALS

 

A.                                   Executive and the Company are parties to an
Executive Employment Agreement, dated as of March 1, 2011 (the “Agreement”).

 

B.                                 Executive’s employment with the Company has
terminated.

 

AGREEMENT

 

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Executive, intending to be legally
bound, does hereby, on behalf of himself and his agents, representatives,
attorneys, assigns, heirs, executors and administrators (collectively, the
“Executive Parties”) REMISE, RELEASE AND FOREVER DISCHARGE the Company, it’s
Affiliates (as defined in the Agreement), subsidiaries, parents, joint ventures,
and its and their officers, directors, shareholders, members, and managers, and
its and their respective successors and assigns, heirs, executors, and
administrators (collectively, the “Company Parties”) from all causes of action,
suits, debts, claims and demands whatsoever in law or in equity, which Executive
or any of the Executive Parties ever had, now has, or hereafter may have, by
reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s initial dealings with the Company to the date of this Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Executive’s employment relationship with
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq. (“ADEA”), Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1966, 42 U.S.C.
§1981, the Civil Rights Act of 1991, Pub. L. No. 102-166, the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq., the Age Discrimination in Employment
Act, as amended, 29 U.S.C. §621 et seq., the Fair Labor Standards Act, 29 U.S.C.
§201 et seq., the National Labor Relations Act, 29 U.S.C. §151 et seq., the
Civil False Claims Act, §31 U.S.C §3729 et seq and related state false claims
act provisions and any other claims under any federal, state or local common
law, statutory, or regulatory provision, now or hereafter recognized, but not
including such claims to payments and other rights provided Executive under the
Agreement.  This Release is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express

 

--------------------------------------------------------------------------------


 

contract or discrimination of any sort.  Except as specifically provided herein,
it is expressly understood and agreed that this Release shall operate as a clear
and unequivocal waiver by Executive of any claim for accrued or unpaid wages,
benefits or any other type of payment.  Notwithstanding the foregoing, the
Executive does not release, discharge or waive any rights to (1) payments and
benefits provided under the his Agreement that are contingent upon the execution
by Executive of this Release, (2) benefit claims under any employee benefit
plans in which the Executive is a participant by virtue of his employment with
the Company arising after the execution of this Release by Executive, (3) any
rights the Executive may have as an equity holder of the Company or any
Affiliate and (4) any rights Executive may have to be indemnified and/or
advanced expenses under any corporate document of the Company, any agreement or
pursuant to applicable law or to be covered under any applicable directors’ and
officers’ liability insurance policies.

 

2.                                       Executive expressly waives all rights
afforded by any statute which limits the effect of a release with respect to
unknown claims.  Executive understands the significance of his release of
unknown claims and his waiver of statutory protection against a release of
unknown claims.

 

3.                                       Executive agrees that he will not be
entitled to or accept any benefit from any claim or proceeding within the scope
of this Release that is filed or instigated by him or on his behalf with any
agency, court or other government entity.

 

4.                                       Executive further agrees and recognizes
that he has permanently and irrevocably severed his employment relationship with
the Company, effective as of the date hereof, that he shall not seek employment
with the Company or any affiliated entity at any time in the future, and that
the Company has no obligation to employ him in the future.

 

5.                                       The parties agree and acknowledge that
the Agreement, and the settlement and termination of any asserted or unasserted
claims against the Company and the Company Parties pursuant to this Release, are
not and shall not be construed to be an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by the
Company or any of the Company Parties to Executive.

 

6.                                       Executive certifies and acknowledges as
follows:

 

(a)                                  That he has read the terms of this Release,
and that he understands its terms and effects, including the fact that he has
agreed to RELEASE AND FOREVER DISCHARGE the Company and all Company Parties from
any legal action or other liability of any type related in any way to the
matters released pursuant to this Release other than as provided in the
Agreement and in this Release.

 

(b)                                 That he understands the significance of his
release of unknown claims and his waiver of statutory protection against a
release of unknown claims.

 

(c)                                  That he has signed this Release voluntarily
and knowingly in exchange for the consideration described herein, which he
acknowledges is adequate and satisfactory to

 

A-2

--------------------------------------------------------------------------------


 

him and which he acknowledges is in addition to any other benefits to which he
is otherwise entitled.

 

(d)                                 That he has been and is hereby advised in
writing to consult with an attorney prior to signing this Release.

 

(e)                                  That he does not waive rights or claims
that may arise after the date this Release is executed or those claims arising
under the Agreement with respect to payments and other rights due Executive on
the date of, or during the period following, the termination of his Employment.

 

(f)                                    That the Company has provided him with
adequate opportunity, including a period of [twenty-one (21)][forty-five] days
from the initial receipt of this Release and all other time periods required by
applicable law, within which to consider this Release (it being understood by
Executive that Executive may execute this Release less than [twenty-one
(21)][forty-five] days from its receipt from the Company, but agrees that such
execution will represent his knowing waiver of such [21][45]-day consideration
period), and he has been advised by the Company to consult with counsel in
respect thereof.

 

(g)                                 That he has seven (7) calendar days after
signing this Release within which to rescind, in a writing delivered to the
Company, the portion of this Release related to claims arising under ADEA or any
other claim arising under any other federal, state or local that requires
extension of this revocation right as a condition to the valid release and
waiver of such claim.

 

(h)                                 That at no time prior to or contemporaneous
with his execution of this Release has he filed or caused or knowingly permitted
the filing or maintenance, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency or other tribunal, any
charge, claim or action of any kind, nature and character whatsoever (“Claim”),
known or unknown, suspected or unsuspected, which he may now have or has ever
had against the Company Parties which is based in whole or in part on any matter
referred to in Section 1 above; and, subject to the Company’s performance under
this Release, to the maximum extent permitted by law, Executive is prohibited
from filing or maintaining, or causing or knowingly permitting the filing or
maintaining, of any such Claim in any such forum.  Executive hereby grants the
Company his perpetual and irrevocable power of attorney with full right, power
and authority to take all actions necessary to dismiss or discharge any such
Claim.  Executive further covenants and agrees that he will not encourage any
person or entity, including but not limited to any current or former employee,
officer, director or stockholder of the Company, to institute any Claim against
the Company Parties or any of them, and that except as expressly permitted by
law or administrative policy or as required by legally enforceable order he will
not aid or assist any such person or entity in prosecuting such Claim.

 

7.                                       The Company (meaning, solely for this
purpose, the Company’s directors and executive officers and other individuals
authorized to make official communications on the Company’s behalf) will not
disparage Executive, any aspect of its relationship with the Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to

 

A-3

--------------------------------------------------------------------------------


 

adversely affect Executive’s personal or professional reputation.  Similarly,
Executive will not disparage any Company Party or otherwise take any action
which could reasonably be expected to adversely affect the personal or
professional reputation of any Company Party.

 

8.                                       Executive agrees that he will not
disparage or denigrate to any person any aspect of his relationship with the
Company or any of its Affiliates or any Company Party, nor the character of the
Company or any of its Affiliates or their respective agents, representatives,
products, or operating methods, whether past, present, or future, and whether or
not based on or with reference to their past relationship; provided, however,
that this paragraph shall have no application to any evidence or testimony
requested of Executive by any court or government agency. In the event any
government agency or any of Company’s or any of its Affiliates’ present or
future labor unions, adverse parties in actual or potential litigation,
suppliers, service providers, employees or customers initiate communications
with the Executive, the Executive agrees that he will only inform any such
persons, consistent with this paragraph, of his change in status and direct such
persons to an appropriate officer or current employee of the Company.

 

9.                                       Miscellaneous

 

(a)                                  This Release and the Agreement, and any
other documents expressly referenced therein, constitute the complete and entire
agreement and understanding of Executive and the Company with respect to the
subject matter hereof, and supersedes in its entirety any and all prior
understandings, commitments, obligations and/or agreements, whether written or
oral, with respect thereto; it being understood and agreed that this Release and
including the mutual covenants, agreements, acknowledgments and affirmations
contained herein, is intended to constitute a complete settlement and resolution
of all matters set forth in Section 1 hereof.

 

(b)                                 The Company Parties are intended third-party
beneficiaries of this Release, and this Release may be enforced by each of them
in accordance with the terms hereof in respect of the rights granted to such
Company Parties hereunder.  Except and to the extent set forth in the preceding
two sentences, this Release is not intended for the benefit of any Person other
than the parties hereto, and no such other person or entity shall be deemed to
be a third party beneficiary hereof.  Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director or stockholder,
irrespective of any similarity between any contract, agreement, commitment or
understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Executive, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and Executive, on
the other hand.

 

(c)                                  The invalidity or unenforceability of any
provision of this Release shall not affect the validity or enforceability of any
other provision of this Release, which shall otherwise remain in full force and
effect.

 

A-4

--------------------------------------------------------------------------------


 

(d)                                 This Release may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

(e)                                  The obligations of each of the Company and
Executive hereunder shall be binding upon their respective successors and
assigns.  The rights of each of the Company and Executive and the rights of the
Company Parties shall inure to the benefit of, and be enforceable by, any of the
Company’s, Executive’s and the Company Parties’ respective successors and
assigns.  The Company may assign all rights and obligations of this Release to
any successor in interest to the assets of the Company.

 

(f)                                    No amendment to or waiver of this Release
or any of its terms shall be binding upon any party hereto unless consented to
in writing by such party.

 

(g)                                 ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.

 

*   *   *   *   *

 

A-5

--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

READ CAREFULLY BEFORE SIGNING

 

I have read this Release and have been given adequate opportunity, including
[21][45] days from my initial receipt of this Release, to review this Release
and to consult legal counsel prior to my signing of this Release.  I understand
that by executing this Release I will relinquish certain rights or demands I may
have against the Company Parties or any of them.

 

 

 

 

 

[Name]

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------